DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claims 1-5, 12, and 14 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-5 directed to an invention non-elected without traverse in the response filed 21 December 2021.  The withdrawn method claims are not commensurate in scope with the allowed product claims.  Accordingly, claims 1-5, 12, and 14 have been cancelled.

Response to Amendment
The amendment filed 07 June 2022 has been entered.
Claims 9 and 16-21 remain pending in the application, wherein claim 9 has been amended, claims 16-21 are new, claims 6-8, 10-11, 13, and 15 have been canceled by the applicant, and claims 1-5, 12, and 14 have been canceled by Examiner’s Amendment as outlined above.  No new matter has been introduced as a result of these amendments.

Allowable Subject Matter
Claims 9 and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
See the Non-Final Office Action mailed 16 March 2022 for reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
The amendment filed 07 June 2022 cancelling claims 8, 11, 13, and 15 have rendered the rejection of claims 8, 11, 13, and 15 under 35 U.S.C. 112(b) as being moot.
The amendment filed 07 June 2022 cancelling claims 6-7 have rendered the rejection of claims 6 and 7 under 35 U.S.C. 102(a)(1) as being moot.
The amendment filed 07 June 2022 cancelling claims 8, 10-11, 13, and 15 have rendered the rejection of these claims under 35 U.S.C. 103 as being moot.
Applicant’s arguments regarding claim 9, see p. 5-6, in the response filed 07 June 2022, have been fully considered and are persuasive in view of the amendments.  The objection to claim 9 has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784